Exhibit  10.2
PARTICIPATION AGREEMENT
[REDACTED]
Offshore, Louisiana


THIS PARTICIPATION AGREEMENT, the (“Agreement”), made effective the 1st day of
July, 2008, is entered into by and among Helis Oil & Gas Company, L.L.C.
(“Helis”), whose address is 228 St. Charles Ave., Suite 912, New Orleans, LA
70130, Houston Energy, L.P. (“Houston”) whose address is 1415 Louisiana, Suite
2400, Houston, Texas 77002, and Ridgewood Energy Corporation (“Ridgewood”),
whose mailing address is 11700 Old Katy Road, Suite 280, Houston, Texas 77079,
sometimes hereinafter referred to individually in this Agreement as a “Party”
and jointly as the “Parties”;


WHEREAS, Houston has licensed certain 3D seismic data in the [REDACTED] Area
Offshore Louisiana and has identified an area in [REDACTED] to have potential
for producing oil and/or gas and has designated the area as the [REDACTED]
Prospect, said prospect area being hereinafter referred to as the (“Prospect”);
and


WHEREAS, Houston and Helis own rights in and to that certain Federal Offshore
oil and gas lease covering the Prospect.  The oil and gas lease is further
described in Exhibit “A” (the “Lease”) and the area covered thereby depicted by
a bold outline on the plat attached hereto as Exhibit “B”, said exhibits
attached hereto and made a part of this Agreement for all purposes; and


WHEREAS, Houston has heretofore committed interests in this Prospect to Helis
and Red Willow Offshore, LLC through its offshore exploration program agreement
and now Ridgewood desires to acquire an interest in the Lease and to participate
with the Parties hereto in the drilling of an initial exploratory well at the
location set out herein on the Prospect for the exploration and production of
oil and gas according to the terms and conditions of this Agreement;


NOW, THEREFORE, in consideration of the foregoing recitals and premises and of
the mutual covenants, agreements and obligations herein contained, the Parties
hereto do hereby agree as follows:


ARTICLE I: CONTRACT AREA


 The area subject to this Agreement shall encompass all of the area, whether
owned now or acquired in the future by any of the Parties, located within the
geographic boundaries of the area depicted and outlined by a heavy line on
Exhibit “B” (the “Contract Area”) and, except as otherwise provided for herein,
all operations conducted on the Contract Area shall be governed by the terms and
provisions contained in the Joint Operating Agreement to be ratified
contemporaneously herewith, the (“JOA”) or (“Operating Agreement”). Helis has
been designated as Operator with Houston, et al as Non-Operators. The Operating
Agreement shall be a covenant running with the land and all working interest
owners participating in any aspect of the operations for drilling, completing or
producing of any well on the Prospect shall be a party to the Operating
Agreement. In the event of any conflict between the terms of this Agreement and
those contained in the Operating Agreement, the terms and provisions of this
Agreement shall at all times and in all events prevail, control and govern
between the Parties hereto, with the non-conflicting terms and provisions of the
Operating Agreement continuing in full force and effect. The presence of a term
governing conduct in the Operating Agreement and the absence of a term governing
the same conduct in this Agreement shall not constitute a conflict between the
agreements.
 

--------------------------------------------------------------------------------


 
ARTICLE II: AREA OF MUTUAL INTEREST (“AMI”)


 The Parties hereto establish the area encompassing all of the lands located
within the geographic boundaries of the area depicted and outlined on the
attached Exhibit “B”, as an AMI and, and unless sooner terminated by mutual
agreement of the parties hereto, this designated AMI shall remain in full force
and effect for so long as any of the Lease remains or is continued in force,
whether by production, extension, renewal, or otherwise, plus one year.


 Any Party acquiring any leasehold interest or a contractual right to earn a
leasehold interest within the AMI during the term above stated shall furnish the
other Parties actual copies of the lease, leases, or documents used in acquiring
said interest, documentation of the actual consideration paid or to be paid for
said interest, and any other document pertinent to the other Parties evaluating
the acquiring Party’s interest. The non-acquiring Parties shall have thirty (30)
days or forty-eight (48) hours in the case where a well is in the process of
being drilled, tested or completed by one or more of the Parties within the AMI,
following receipt of such notice in which to elect, as to their respective
proportionate after Production Casing Point share, as set forth and outlined in
Article V hereof, to participate in the acquired interest. Such election shall
be by written response to the acquiring Party accompanied by a check covering
its share of the acquisition costs. Failure of a Party to reply within the
above-specified period of time shall constitute an election not to participate
in such acquisition.


 Any interest offered under this provision shall be offered without any
additional burdens and at the same net revenue interest as acquired by the
offering Party, except that, any interest acquired in the AMI by any Party shall
be subject to the HE&D Burden, as hereinafter defined, and the acquiring Party
of any interest in the AMI shall promptly assign to Houston Energy, L.P, or its
designee, such HE&D Burden, if it does not already burden the interest acquired.


ARTICLE III: HE&D Burden


The interests of the Parties are subject to a proportionate overriding royalty
interest and back-in after payout, the (“HE&D Burden”) in favor of HE&D
Offshore, L.P. as described in this Article III. As used herein below, “HE&D”
shall refer to HE&D Offshore, L.P. or its designees, and “Leasehold Interest”
and “Lease” shall refer to the Lease. The additional burdens are described as
follows:
 
2

--------------------------------------------------------------------------------


 
HE&D and its assigns are entitled to the right to or have heretofore been
provided an assignment of a proportionate 4.833% overriding royalty interest
applicable to the Lease. The overriding royalty interest shall be a burden on
all proceeds received from the sale of all liquid or gaseous hydrocarbon
substances produced, saved and marketed from or attributable to the Leasehold
Interest.  Said overriding royalty interest shall be proportionately reduced to
the Party’s interest acquired and further reduced in the event the interest
shall cover and include less than the full and complete fee interest in and to
all oil, gas and hydrocarbons in, on and under the lands covered by the Lease,
or should the leasehold rights, titles and interest in the Lease fail or
terminate, in whole or in part for whatever reason, and shall be computed and
paid at the same time and in the same manner as royalties are computed and paid
to the Lessor under the terms of said Lease, except as hereinafter provided; and


HE&D is entitled to an assignment proportionately from each Participant of a 10%
working interest after Prospect Payout in and to the Leasehold Interest acquired
by the Participants herein.  “Prospect Payout” as used herein shall be defined
as that point in time when each Participant in the acquisition and development
of the Lease or Leasehold Interest has recouped from its share of the total
value of production from the Lease (after deduction of production taxes, excise
taxes, lessor’s royalty, existing lease burdens and HE&D’s overriding royalty)
its share of the cost of drilling, testing, completing, equipping and operating
all wells, the costs of all platforms, production facilities, pipelines,
flowlines and other equipment necessary to produce the same, any bonus, rentals
or other payments made to appropriate parties for the rights to such lease and
production, less any proceeds received for the sale of interest pursuant to this
agreement.


ARTICLE IV: ASSUMPTION OF OBLIGATIONS AND ASSIGNMENT OF INTEREST


By execution of this Agreement, Ridgewood shall assume its ACP proportionate
share of the rights and obligations contained in the Lease, and shall pay its
ACP proportionate share of the sunk cost of the lease acquisition and
maintenance for [REDACTED] proportionately to the selling Parties. Ridgewood
shall pay the amount of $128,024 ($1,280,241 X 10%) to Houston and $320,060
($1,280,241 X 25%) to Helis. Such payments shall be made upon execution of this
Agreement by wire transfer of immediately available funds directly to Helis on
behalf of Helis and Houston. Thereafter Houston and Helis shall assign or cause
to be assigned to Ridgewood an undivided 35% interest in and to the Lease within
fifteen (15) days of receipt of the wire transfer. The proportionate net revenue
applicable to the Leasehold Interest after consideration of the burdens is
78.5%. The same proportionate net revenue shall apply to the Ridgewood interest
after payout. Such assigned interest shall be subject to its proportionate share
of existing Lease burdens (inclusive of the HE&D Burden). The assignment shall
be made without any warranties or representations, express or implied, except
that the assignors shall warrant title to the leasehold interests assigned by,
through and under them, but not otherwise. Helis currently has the
responsibilities for lease maintenance as Operator of the Lease and shall
continue for the benefit of all the Parties.
 
3

--------------------------------------------------------------------------------


 
Houston and Helis, as to the interests to be assigned and conveyed hereunder,
represent that, to their knowledge:
 

 
i)
They have not dedicated or committed the Lease to any gas sales or other
marketing agreements and has not agreed to the drilling of any wells on the
Lease, except as provided for herein;
       
ii)
The Lease is in full force and effect in accordance with the terms
and conditions thereof;
       
iii)
The Lease is free and clear of any mortgages, liens, or encumbrances of any kind
or character created or suffered by Houston or Helis except as to the HE&D
Burden;
       
iv) 
Houston and Helis have good right and authority to enter into this Agreement and
to execute any assignments provided for herein.




ARTICLE V: INITIAL TEST WELL


1.  
Subject to permitting and rig availability, Helis, as Operator, shall use
commercially reasonable efforts to commence or cause to be commenced by August
31, 2008 the drilling and completion (subject to the casing point election) of a
well at a location on the Lease set out on the Operator’s Authority for
Expenditure (AFE) attached hereto as Exhibit “C”, the “Initial Test Well”.

 
2.  
The Parties agree to bear and pay their proportionate share as set forth below
of all the cost, risk, expense and liability of any nature whatsoever incurred
in the drilling, testing, logging, coring and evaluating the Initial Test Well
(including plugging and abandonment costs, if a dry hole) and completion
(subject to the casing point election), pursuant to the AFE attached hereto.  By
execution of this agreement, each party approves the AFE.

 
The Initial Test Well shall be drilled pursuant to the terms of the Operating
Agreement and all cost, risk, expense and liability for the drilling of the
Initial Test Well to Production Casing Point and, if necessary, the plugging and
abandonment cost shall be shared by the Parties hereto in the following
proportions:                                                                                                  
 

Helis     35.00 % Red Willow Offshore, L.L.C.      25.00 % Houston         5.00
% Ridgewood      35.00 %       100.0000 %

                                                                                                            
4

--------------------------------------------------------------------------------


                                                                                                                                                                                                         
Production Casing Point is defined herein as that point when the Initial Test
Well has been drilled to Contract Depth and all logging, testing and evaluations
have been conducted, and such information has been provided to the participating
parties and the Operator recommends either that production casing be set for a
completion attempt or that the well be plugged and abandoned, and through
plugging and abandonment, if no completion attempt shall be made.


After Prospect Payout, as hereinabove defined, HE&D, or its designee, shall be
entitled to receive from each participating Party a proportionate 10% back-in
working interest.


3.  
If the well provided for herein should fail to reach Contract Depth due to
mechanical difficulties or because the well encounters excessive water flow,
loss of circulation, excessive pressure, cavities, caprock, salt or salt dome
material, heaving shale, or other practically impenetrable conditions which
would, in the opinion of a prudent operator, render further drilling
impracticable, then the Parties may, at their election, commence, or cause to be
commenced, actual drilling of a substitute well at approximately the same
location within sixty (60) days after abandonment of said well. The substitute
well shall be considered and treated for all purposes hereof as though the same
were the well for which it is a substitute.

 
4.  
All participating Parties or their duly authorized representatives shall be
allowed free access to the derrick floor at their sole risk and expense and to
any and all information, geological or otherwise, pertaining to the drilling of
any well, substitute well and/or additional well. Prior to running any logging
device, coring or taking any formation test or other similar type test, Helis
shall first give all Parties notice in sufficient time to allow their
representative to be present to witness such test. Helis agrees to furnish each
Party all information associated with the drilling of the well and its
operations thereof according to each Party’s well information sheet.



ARTICLE VI: FORCE MAJEURE


No Party hereto shall be liable to any other Party, its subsidiaries or
affiliates or any person, firm, or corporation in privity with such other Party,
its subsidiaries or affiliates, for any delays or damage or any failure to act
hereunder (except for the payment of monies due) that may be occasioned or
caused by reason of any laws, rules, regulations or orders promulgated by any
federal, state or local governmental agency or any court of law or by the rules,
regulations or orders of any public body or official purporting to exercise
authority or control respecting the activities and operations contemplated
herein, or due, occasioned or caused, directly or indirectly, by strikes, action
of the elements, acts of God, weather or water conditions, inability to obtain
fuel, equipment or other critical materials, means or supplies, or any other
cause beyond the reasonable control of the non-performing Party (excluding
financial distress or inability to pay debts when due).  In the event of the
occurrence of any of the foregoing, the obligations of the non-performing Party
shall be suspended during the continuance of any such event or condition, and
the time permitted for performance under this Agreement shall be extended for a
period of time equal to the period of such suspension. Whenever a Party's
obligations or right is suspended under this Article, such Party shall
immediately notify the other Parties, give written explanation for the cause of
Force Majeure relied on and exercise reasonable best efforts to cure the cause
of the Force Majeure relied on and to resume performance.


5

--------------------------------------------------------------------------------


 
ARTICLE VII : MARKETING


            The Parties intend to make arrangements with the Operator (Helis)
for the equal and ratable marketing of their share of the production from the
Lease, however, if any Party fails to take in kind or dispose of its share of
the oil, condensate or gas, then at the request of such Party, Helis will market
that Party’s share of production from the Contract Area ratably with their own
production in a manner maintaining as near as practicable a zero gas imbalance
at the end of each production month. Helis may either (a) purchase oil,
condensate or gas at Helis’ posted price or, in the absence of a posted price,
in no event less than the price prevailing in the area for oil or gas of the
same kind, gravity and quality, or (b) sell such oil, condensate or gas to
others under the same terms and conditions as Helis is selling its own share of
production (including any applicable taxes, fees and costs deducted by the
purchaser or transporter or paid to third parties for marketing arrangements and
consultation), provided that if the production is sold to an affiliate of Helis
the price received shall not be less than the price prevailing in the area for
oil or gas of the same kind, gravity and quality.  All contracts of sale by
Helis of any Party’s share of oil, condensate or gas shall be only for such
reasonable periods of time as are consistent with the minimum needs of the
industry under the circumstances, but in no event shall any contract be for a
period in excess of one (1) year.  Proceeds of all sales made by Helis pursuant
to this Section shall be paid to the Parties entitled thereto. At the request of
any Party, Helis shall disburse on behalf of such Party all burdens common to
the Parties.


ARTICLE VIII: NOTICES


Any notice provided or permitted to be given under this Agreement shall be in
writing, and may be sent by personal delivery or facsimile machine or by
depositing same in the United States Mail, addressed to the Party to be
notified, postage prepaid, and registered or certified with a return receipt
requested. Notices deposited in the mail in the manner hereinabove described
shall be deemed to have been given and received upon the date of delivery as
shown on the return receipt (or upon the date of attempted delivery where
delivery is refused). Notice served in any other manner shall be deemed to have
been given and received only if and when actually received by the addressee
(confirmation of such receipt by confirmed facsimile transmission being deemed
receipt of communications sent by telecopy or other facsimile means), and when
delivered according to the receipt, if hand-delivered, sent by express courier
or delivery service.  For purposes of notice, the addresses of the Parties shall
be as follows:
 
6

--------------------------------------------------------------------------------








Helis Oil & Gas Company, L.L.C.
228 St. Charles Ave. Suite 912
New Orleans, La. 70130
Attn:  Mr. Doug St. Clair
Telephone – 504-523-1831
Facsimile - 504-522-6486


Houston Energy, L.P.
1415 Louisiana, Suite 2400
Houston, Texas 77002
Attn: Mr. P. David Amend
Telephone - 713-650-8008
Facsimile - 713-650-8305


Ridgewood Energy Corporation
11700 Old Katy Road, Suite 280
Houston, Texas 77079
Attn: Mr. W. Greg Tabor
Telephone – 281-293-8449
Facsimile – 281-293-7705




or at such other address and number as a Party shall have previously designated
by written notice given to the other Parties in the manner hereinabove set
forth.


ARTICLE IX: GENERAL PROVISIONS
 



1.           Dispute Resolution.  Any controversy, claim or other proceeding
arising out of or relating to this Agreement, the validity, interpretation or
the enforcement of this Agreement or because of an alleged dispute, breach,
default, or misrepresentation in connection with this Agreement or the
transactions contemplated hereby shall be settled by arbitration in accordance
with the provisions set forth in the Exhibit “G” of the Operating Agreement.
Each Party to this Agreement waives any and all claims for treble, punitive or
exemplary damages arising out of or relating to this Agreement.


2.           Further Assurances.  The Parties hereto shall, from time to time
and upon reasonable request, execute, acknowledge, and deliver, or cause to be
executed, acknowledged, and delivered, such instruments, and take such other
action, as may be necessary or advisable, to carry out their respective
obligations under this Agreement.


3.           Assignment of Agreement.  No Party shall assign this Agreement or
any of its rights or obligations under this Agreement without obtaining the
prior written consent of the other Parties, which consent shall not be
unreasonably withheld.


7

--------------------------------------------------------------------------------


 
4.           Compliance with Laws and Regulations.  This Agreement, and all
operations conducted by the Parties pursuant to this Agreement, are expressly
subject to and shall comply with all laws, orders, rules, and regulations of any
federal, state, or local governmental authority having jurisdiction.  No Party
shall suffer forfeiture or be liable in damages for failure to comply with any
of the provisions of this Agreement if such compliance is prevented or if such
failure results from compliance with any applicable law, order, rule, or
regulation.


5.           Applicable Law.  THE PROVISIONS OF THIS AGREEMENT AND THE
RELATIONSHIP OF THE PARTIES SHALL BE GOVERNED AND INTERPRETED ACCORDING TO THE
LAWS OF THE STATE OF LOUISIANA WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICTS
OF LAWS.


6.           Severance of Invalid Provisions.  In case of a conflict between the
provisions of this Agreement and the provisions of any applicable laws or
regulations, the provisions of the laws or regulations shall govern over the
provisions of this Agreement. If, for any reason and for so long as, any clause
or provision of this Agreement is held by a court of competent jurisdiction to
be illegal, invalid, unenforceable, or unconscionable under any present or
future law (or interpretation thereof), the remainder of this Agreement shall
not be affected by such illegality or invalidity. Any such invalid provision
shall be deemed severed from this Agreement as if this Agreement had been
executed with the invalid provision eliminated. The surviving provisions of this
Agreement shall remain in full force and effect unless the removal of the
invalid provision destroys the legitimate purposes of this Agreement, in which
event this Agreement shall be null and void. The Parties shall negotiate in good
faith for any required modifications to this Agreement.


7.            Construction and Interpretation.  The interpretation and
construction of the terms of this Agreement will be governed by the following
conventions:
 
(i)
Headings for Convenience: All captions, numbering sequences, paragraph headings,
and punctuation used in this Agreement are inserted for convenience only and
shall in no way define, limit, or describe the scope or intent of this Agreement
or any part thereof.
   
(ii)
Gender and Number: The use of pronouns in whatever gender or number shall be
deemed to be a proper reference to the Parties to this Agreement though the
Parties may be business entities or groups thereof. Any necessary grammatical
changes required to make the provisions of this Agreement refer to the correct
gender or number shall in all instances be assumed as though each case was fully
expressed.
   
(iii)
Independent Representation: Each Party has had the benefit of independent legal
representation with respect to this Agreement. This Agreement, though drawn by
one Party, shall be construed fairly and reasonably and not more strictly
against one Party than the other.

          

8

--------------------------------------------------------------------------------

 
(iv) 
Integrated Agreement: This Agreement, and the Exhibits attached and incorporated
herein, contain the entire agreement of the Parties with respect to the subject
matter of this contract. There are no representations, warranties, or promises;
oral or written, express or implied, between the Parties other than those
included in this Agreement and the Exhibits hereto. Each of the Parties
acknowledges that the other Party has made no promise, representation, or
warranty that is not expressly stated or incorporated in this Agreement or the
Exhibits hereto. This Agreement shall not be modified or changed (nor any
provision of this Agreement waived) except by a written amendment signed by all
Parties. This Agreement is the entire agreement as to all of the performances to
be rendered under it, and breach of any provision shall constitute a breach of
the entire Agreement. A waiver of any breach or failure to enforce any of the
terms or conditions of this Agreement shall not in any way affect, limit, or
waive a Party's rights under this Agreement at any time to enforce strict
compliance thereafter with every term or condition of this Agreement.

            

8.           Binding Effect: The terms and provisions of this Agreement shall
inure to the benefit of, and shall be binding upon, the Parties, their
respective successors and permitted assigns. The Parties agree to execute such
other instruments as may be necessary to carry out or make effective the terms
and provisions of this Agreement.


9.   Relationship of the Parties: The rights and obligations of the Parties
hereunder shall be individual, separate, and several and not joint and
collective. It is expressly agreed that The Parties do not intend to create, and
it is not the purpose or intention of this Agreement to create, and this
Agreement shall never be construed as creating, a joint venture, mining
partnership, or other relationship whereby any Party will be liable for the
acts, either of omission or commission, of any other Party hereto. Each of the
Parties hereby elects to have the Secretary of the Treasury of the United
States, or his delegate, exclude all operations provided for in this agreement
from the application of any of the provisions of Subtitle A, Chapter 1,
Sub-chapter K of the Internal Revenue Code of 1986 as amended, and, further each
of such parties authorize the operator of the well hereunder to file with the
Internal Revenue Service such documents, statements and copies of this
agreement, as may be necessary or desirable to effect such exclusions of the
Internal Revenue Code of 1986, as amended.


10.         Counterpart Execution: This Agreement may be executed by signing the
original or a counterpart thereof.  If this Agreement is executed in
counterparts, all counterparts taken together shall have the same effect as if
all Parties had signed the same agreement, but no Party shall be bound to this
Agreement unless and until all Parties have executed a counterpart or the
original.
 
9

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have executed or caused the Agreement to be
executed as of the day and year first above written.








The remainder of this page intentionally left blank.
 
 
 
 
 
 
10

--------------------------------------------------------------------------------


                            
SIGNATURE PAGE
 
to Participation Agreement covering [REDACTED] dated effective July 1, 2008, by
and between Helis Oil & Gas Company, L.L.C., Houston Energy, L.P., and Ridgewood
Energy Corporation
 


 

Helis Oil & Gas Company, L.L.C.    Houston Energy, L.P.   By: Helis Energy,
Inc., Manager    By: Sewanee Investments, LLC,         Its General Partner      
                   

        By:  Doug St. Clair    By: P. David Amend     Landman     Vice President
- Land                                
 
    Date:      Date:    

 



 


 

Ridgewood Energy Corporation                       By:  W. Greg Tabor    
Executive Vice President          
 
         Date:     

    
                                                       


                                                              



 
11

--------------------------------------------------------------------------------


 
Exhibit “A”


to Participation Agreement covering [REDACTED] dated effective July 1, 2008, by
and between Helis Oil & Gas Company, L.L.C., Houston Energy, L.P., and Ridgewood
Energy Corporation










Oil and Gas Lease subject to this Agreement:




Oil and Gas Lease of Submerged Lands bearing serial number [REDACTED] dated
effective May 1, 2004, between the United States of America, as Lessor, and
Helis Oil & Gas Company, L.L.C., et al, as Lessee, covering all of [REDACTED].






END OF EXHIBIT












12

--------------------------------------------------------------------------------


 
Exhibit “B”


to Participation Agreement covering [REDACTED] dated effective July 1, 2008, by
and between Helis Oil & Gas Company, L.L.C., Houston Energy, L.P., and Ridgewood
Energy Corporation


Plat of AMI and Contract Area
[REDACTED]


[REDACTED]












13

--------------------------------------------------------------------------------


 
Exhibit “C”


to Participation Agreement covering [REDACTED] dated effective July 1, 2008, by
and between Helis Oil & Gas Company, L.L.C., Houston Energy, L.P., and Ridgewood
Energy Corporation


AFE

 
 
 
 
 
 
 
 
 
14

--------------------------------------------------------------------------------